Case 2:19-cv-02105-PKH Document 16                Filed 09/11/20 Page 1 of 15 PageID #: 632




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



SCOTTY SHREEVE                                                                   PLAINTIFF



vs.                           Civil No. 2:19-cv-02105-PKH-MEF



ANDREW M. SAUL, Commissioner,                                                    DEFENDANT
Social Security Administration




             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Scotty Shreeve, brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of Social Security Administration (the “Commissioner”)

denying his claim for supplemental security income (“SSI”) under Title XVI of the Social Security

Act (hereinafter “the Act”), 42 U.S.C. § 1382. In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the Commissioner’s

decision. See 42 U.S.C. § 405(g).

                                I.      Procedural Background

       Plaintiff protectively filed his current application for SSI on May 16, 2016. (ECF No. 11,

p. 20). Plaintiff alleges disability since November 22, 2014, due to heart problems, back problems,

neck problems, knee and ankle problems, depression, and anxiety. (Id., pp. 20, 64, 253).

       Plaintiff’s applications were denied initially and upon reconsideration. (Id., pp. 20, 153-

56, 160-62). An administrative hearing was held on August 9, 2017, before the Hon. Edward M.

Starr, Administrative Law Judge (“ALJ”). (Id., pp. 61-78). Plaintiff was represented by counsel,

                                                 1
Case 2:19-cv-02105-PKH Document 16               Filed 09/11/20 Page 2 of 15 PageID #: 633




Will Murray, and testified. (Id.). After the hearing, the ALJ sent interrogatories to a vocational

expert (“VE”), Kola Brown, and notified Plaintiff’s attorney of the proffered evidence. (Id., pp.

347-50, 352-53). Plaintiff’s counsel responded and objected on three points: (1) the VE’s proposal

that claimant could perform the job of document preparer, as the temperament code V from the

U.S. Department Selected Characteristics of Occupations Defined in the Dictionary of

Occupational Titles (1993) was in direct conflict with the ALJ’s non-exertional mental limitations;

(2) Plaintiff’s extreme obesity should have been addressed in the hypotheticals posed to the VE,

specifically Plaintiff’s difficulties sitting in a typical work station; and, (3) the record was

undeveloped with regard to Plaintiff’s RFC and a physical consultative examination was required.

(Id., pp. 355-56).

       By written decision dated October 31, 2018, the ALJ found Plaintiff had the following

severe impairments: hypertensive heart disease, obesity, affective disorder, anxiety disorder, and

personality disorder. (Id., pp. 17-36). The ALJ next determined that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals the severity of any

impairment in the Listing of Impairments. (Id., pp. 23-24). The ALJ found that Plaintiff retained

the residual functional capacity (“RFC”) to:

       “[P]erform sedentary work as defined in 20 CFR 416.967(a), except the claimant
       cannot climb ladders, ropes, and/or scaffolds; the claimant can only occasionally
       climb stairs or ramps, can occasionally balance, crawl, kneel, stoop, and/or crouch;
       the claimant must avoid hazards including unprotected heights, moving machinery,
       and pulmonary irritants including dusts, odors, and gases; the claimant is limited to
       simple, routine, and repetitive tasks performed in a setting where interpersonal
       contact is limited to the work performed, and can respond to supervision that is
       simple, direct, and concrete.”
       (Id., pp. 24-29).

       The ALJ found that Plaintiff was unable to perform any of his past relevant work (“PRW”),

but with the assistance of the VE the ALJ determined Plaintiff could perform the requirements of



                                                2
Case 2:19-cv-02105-PKH Document 16                  Filed 09/11/20 Page 3 of 15 PageID #: 634




the representative occupations of: circuit board assembly (DOT # 726.684-110), with 11,000 jobs

in the national economy; document preparer (DOT # 249.587-018), with 30,000 jobs in the

national economy; and, addresser (DOT # 209.587-010), with 6,000 jobs in the national economy.

(Id., pp. 29-30). The ALJ concluded that Plaintiff had not been under a disability as defined by

the Act during the relevant period. (Id.).

       Plaintiff subsequently filed this action on August 15, 2019. (ECF No. 2). This matter is

before the undersigned for report and recommendation. Both parties have filed appeal briefs (ECF

Nos. 14, 15), and the case is ready for decision.

                                    II.      Relevant Evidence

       The undersigned has conducted a thorough review of the entire record in this case. The

complete sets of facts and arguments are presented in the parties’ briefs and are repeated here only

to the extent necessary.

       On January 25, 2016, Plaintiff was seen by Stephen Manus, M.D., a cardiologist. (ECF

No. 11, p 414). Plaintiff reported doing well and being asymptomatic on a regimen of metoprolol.

(Id., pp. 414-15). Plaintiff weighed 530 pounds, and his blood pressure was 136/78. (Id., p. 414).

His pulse was 79 and his respiration was unlabored. (Id.). Upon examination, Dr. Manus noted

that Plaintiff’s cardiovascular exam was normal, and except for a suggestion of left ventricular

enlargement which was consistent with prior tracings, his electrocardiogram (EKG) study was also

unremarkable. (Id.). Dr. Manus assessed Plaintiff with asymmetric septal hypertrophy and very

mild mitral and tricuspid insufficiency. (Id.). Dr. Manus continued Plaintiff’s medications, noted

Plaintiff knew that if he were to experience symptoms he should call or visit the emergency room,

and noted a hope that Plaintiff would get his weight down. (Id., p. 415).




                                                    3
Case 2:19-cv-02105-PKH Document 16                Filed 09/11/20 Page 4 of 15 PageID #: 635




       On February 11, 2016, Dr. Manus provided a short note stating that Plaintiff’s current

medical condition made it very difficult for him to perform physical labor. (ECF No. 11, p. 400).

       On July 25, 2016, Plaintiff followed up with Dr. Manus and reported chest discomfort once

or twice a day over a few months; and, prior to that, once a day with much greater than normal

amounts of activity. (ECF No. 11, pp. 447-443). Plaintiff denied other symptoms, including

shortness of breath, edema, calf or thigh pain, palpitations, flutters, tachycardia, dizziness,

syncope, transient ischemic attack, pain in his legs while walking, and joint and muscle pain. (Id.,

p. 447). Plaintiff weighed 531 pounds, and his blood pressure was 128/78. (Id.). Dr. Manus

examined Plaintiff and noted that Plaintiff’s cardiovascular exam was normal, and his EKG was

similar to his previous tracings with a normal sinus rhythm, ventricular ectopic beat, and left

ventricle enlargement. (Id., p. 447-48). Dr. Manus also noted that he had trouble with arranging

a nuclear stress test due to weight limits, and a CT angiogram would not likely produce good

images. (Id., p. 479). Dr. Manus discussed coronary angiography, heart catherization to define

the anatomy, but Plaintiff wanted some time to think about it. (Id.). Dr. Manus ordered a 24-hour

Holter monitor and suggested a nuclear stress test and noted that if Plaintiff changed his mind and

wanted heart catheterization, he knew to let Dr. Manus know. (Id., p. 448). Holter testing showed

a normal sinus rhythm with an average heart rate of 75 beats per minutes, rare atrial ectopic beats

with one episode of 5 atrial premature contractions in a row, and a rare ventricular ectopic beat.

(Id., p. 483). There were no sustained ectopic atrial or ventricular tachyarrhythmia and no

bradyarrhythmia or high degree sinoatrial or atrioventricular block. (Id.).

       On September 6, 2016, Plaintiff saw Terry L. Efird, Ph.D., for a mental consultative

examination. (ECF No. 11, p. 493-96). Plaintiff reported depression with a decreased interest in

activities, sleep problems, low energy, weight gain, feelings of worthlessness and guilt, and



                                                 4
Case 2:19-cv-02105-PKH Document 16                 Filed 09/11/20 Page 5 of 15 PageID #: 636




problems concentrating. (Id.). He also reported anxiety, particularly a history of excessive worry

about financial matters, as well as irritability and muscle tension. (Id.). He further admitted having

suicidal and homicidal ideations regularly. (Id., p. 495). Dr. Efird diagnosed Plaintiff with the

following impairments: major depressive disorder, moderate to severe; anxiety disorder; and,

unspecified personality disorder with mixed features.           (Id.).   Dr. Efird found: Plaintiff

communicated in a reasonably socially adequate manner, but had strong body odor; he had the

capacity to perform basic cognitive tasks required for basic work like activities; he was able to

track and respond adequately; he had no remarkable problems with persistence, and appeared to

have the mental capacity to persist with tasks if desired; and, he was able to perform basic work

like tasks within a reasonable time frame. (Id., p. 496).

       On May 11, 2017, Plaintiff saw Dr. Zabakolas for an initial visit, as Dr. Manus had retired.

(ECF No. 11, p. 506). Plaintiff reported a congenital heart condition and described his condition

as stable. (Id.). Plaintiff denied chest pain, shortness of breath, palpitations, flutter, dizziness,

back pain, and joint pain. (Id.). Plaintiff weighed 527 pounds, and his blood pressure was 130/84.

(Id., p. 507). Dr. Zabakolas observed that Plaintiff’s cardiovascular, pulmonary, musculoskeletal,

and extremity exams were normal. (Id., p. 507). He assessed Plaintiff with morbid obesity, body

odor, and benign hypertension. (Id., p. 508).

       Plaintiff saw Julio Schwarz, M.D., a cardiologist, on May 9, 2017. (ECF No. 11, pp. 511-

19). Plaintiff reported a history of high blood pressure, hypertensive heart disease, and shortness

of breath with exertion. (Id., p. 513). He told Dr. Schwarz that he had been diagnosed with a sick

heart by Dr. Manus a few years prior. (Id.). In the review of symptoms, the record shows negative

cardiovascular and respiratory symptoms, as well as no musculoskeletal symptoms. (Id., p. 515).

Plaintiff weighed 524 pounds, and his blood pressure was 132/90. (Id.). Plaintiff’s cardiovascular,



                                                  5
Case 2:19-cv-02105-PKH Document 16                  Filed 09/11/20 Page 6 of 15 PageID #: 637




lung, and extremity exams were normal, and, except for some non-specific ST-T wave changes,

Plaintiff’s EKG was unremarkable. (Id., p. 515). Dr. Schwarz assessed Plaintiff with dyspnea on

exertion, essential hypertension, hypertensive heart disease, morbid obesity, and a family history

of coronary artery disease. (Id.). Dr. Schwarz ordered an echocardiogram, which was done on

June 15, 2017, and it showed an ejection fraction of 62 percent, left ventricular hypertrophy, atrial

tricuspid regurgitation, and a slightly enlarged left atrium of 4.21 centimeters, with the rest of the

study being unremarkable.        (Id., pp. 515, 540, 544). Dr. Schwarz assessed diagnoses of

hypertensive heart disease, left ventricular diastolic dysfunction, and left atrial dilatation. (Id., p.

521). Dr. Schwarz continued Plaintiff’s medications and recommended that he lose weight. (Id.,

p. 540).

       Plaintiff was seen by Gayla Johnson, FNP, on January 12, 2018. (ECF No. 11, pp. 541-

42). Plaintiff denied any cardiac symptoms, or any other symptoms, in the review of systems.

(Id., p. 541). Plaintiff weighed 510 pounds, and his blood pressure was 110/62. (Id.). FNP

Johnson examined Plaintiff and noted his cardiovascular, lung, and extremity exams were normal,

and his EKG was normal, except for some non-specific ST-T wave changes. (Id., pp. 541-42).

FNP Johnson assessed Plaintiff as stable from a cardiology standpoint and recommended that

Plaintiff maintain a good level of physical activity. (Id., p. 542).

                                      III.    Applicable Law

       This Court’s role is to determine whether substantial evidence supports the

Commissioner’s findings. Vossen v. Astrue, 612 F.3d 1011, 1015 (8th Cir. 2010). Substantial

evidence is less than a preponderance, but it is enough that a reasonable mind would find it

adequate to support the Commissioner’s decision. Biestek Berryhill, 139 S.Ct. 1148, 1154 (2019).

We must affirm the ALJ’s decision if the record contains substantial evidence to support it.



                                                   6
Case 2:19-cv-02105-PKH Document 16                 Filed 09/11/20 Page 7 of 15 PageID #: 638




Blackburn v. Colvin, 761 F.3d 853, 858 (8th Cir. 2014). As long as there is substantial evidence

in the record that supports the Commissioner’s decision, the Court may not reverse it simply

because substantial evidence exists in the record that would have supported a contrary outcome,

or because the Court would have decided the case differently. Miller v. Colvin, 784 F.3d 472, 477

(8th Cir. 2015). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, we must

affirm the ALJ’s decision. Id.

       A claimant for Social Security disability benefits has the burden of proving his disability

by establishing a physical or mental disability that has lasted at least one year and that prevents

him from engaging in any substantial gainful activity. Pearsall v. Massanari, 274 F.3d 1211, 1217

(8th Cir. 2001); 42 U.S.C. § 1382c(a)(3)(A). The Act defines “physical or mental impairment” as

“an impairment that results from anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42

U.S.C. § 1382c(a)(3)(D). A Plaintiff must show that his disability, not simply his impairment, has

lasted for at least twelve consecutive months.

       The Commissioner’s regulations require him to apply a five-step sequential evaluation

process to each claim for disability benefits: (1) whether the claimant has engaged in substantial

gainful activity since filing his claim; (2) whether the claimant has a severe physical and/or mental

impairment or combination of impairments; (3) whether the impairment(s) meet or equal an

impairment in the listings; (4) whether the impairment(s) prevent the claimant from doing past

relevant work; and, (5) whether the claimant is able to perform other work in the national economy

given his age, education, and experience. 20 C.F.R. § 416.920(a)(4). Only if he reaches the final

stage does the fact finder consider the Plaintiff’s age, education, and work experience in light of



                                                  7
Case 2:19-cv-02105-PKH Document 16                  Filed 09/11/20 Page 8 of 15 PageID #: 639




his residual functional capacity. See McCoy v. Schweiker, 683 F.2d 1138, 1141-42 (8th Cir. 1982),

abrogated on other grounds by Higgins v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000); 20 C.F.R. §

416.920(a)(4)(v).

                                         IV.     Discussion

       Plaintiff raises the following issues in this appeal: (1) whether the ALJ fully and fairly

developed the record regarding Plaintiff’s physical RFC; (2) whether the ALJ erred in not posing

a hypothetical to the VE that captured all of plaintiff’s limitations, particularly his extreme obesity;

and, (3) whether ALJ failed to resolve a direct conflict between the ALJ’s RFC assessment, the

VE’s testimony, and the DOT. (ECF No. 14).

                                A.      Development of the Record

       Plaintiff contends the record overwhelmingly indicates the ALJ needed further assistance

to rate Plaintiff’s impairments. (ECF No. 14, pp. 2-3). He argues the ALJ’s three attempts to

procure opinion evidence from his treating physician, Dr. George Zabakolas, indicates there was

not enough evidence in the record to assess Plaintiff’s physical limitations. (Id.).

       The ALJ owes a duty to a claimant to develop the record fully and fairly to ensure his

decision is an informed decision based on sufficient facts. Stormo v. Barnhart, 377 F.3d 801, 806

(8th Cir. 2004). However, the ALJ is not required to function as the claimant’s substitute counsel,

but only to develop a reasonably complete record. Whitman v. Colvin, 762 F.3d 701, 707 (8th Cir.

2014) (quoting Clark v. Shalala, 28 F.3d 828, 830-31 (8th Cir. 1994)). While “[a]n ALJ should

recontact a treating or consulting physician if a critical issue is undeveloped,” “the ALJ is required

to order medical examinations and tests only if the medical records presented to him do not give

sufficient medical evidence to determine whether the claimant is disabled.” Johnson v. Astrue,

627 F.3d 316, 320 (8th Cir. 2010) (quotation, alteration, and citation omitted).



                                                   8
Case 2:19-cv-02105-PKH Document 16                 Filed 09/11/20 Page 9 of 15 PageID #: 640




       In this case, the ALJ had adequate evidence in the record and did not err by failing to order

a physical consultative examination. The ALJ considered Plaintiff’s hearing testimony, a pain

questionnaire, function reports from Plaintiff and his mother, and medical opinions, including the

opinions of treating physician Dr. Stephen Manus, consultative examiner Dr. Efird, and state

agency medical consultants. (ECF No. 11, pp. 23-29, 64-77, 118-19, 120-23, 138-39, 141-45, 271-

81, 293, 297-303, 400, 493-96).

       Plaintiff asks the Court to consider why the Office of Disability Adjudication and Review

(“ODAR”) contacted his primary care physician, George Zabakolas, M.D., three times to request

that Dr. Zabakolas complete a medical source statement (“MSS”) regarding Plaintiff’s functional

abilities if there was enough information on the record to make a decision. (ECF No. 14, pp. 2-3).

Plaintiff fails to cite, however, any precedent for finding that diligence in trying to procure opinion

evidence from a treating physician demonstrates that the ALJ lacked information necessary to

make an informed decision. Rather, we have consistently found that there is no requirement that

the ALJ base his RFC determinization on any one specific medical opinion. Hensley v. Colvin,

829 F.3d 926, 932 (8th Cir. 2016).

       In this case, the ALJ afforded some weight to the opinion of treating physician Dr. Manus

that it is difficult for Plaintiff to perform physical labor, and the ALJ reduced Plaintiff’s RFC to

sedentary with additional limitations. (Id., p. 28). The ALJ also afforded great weight to

consultative examiner, Dr. Efird, and he included mental restrictions in his RFC findings. (Id. pp.

25, 28). Finally, the ALJ afforded great weight to the mental and physical assessments rendered

by the non-examining state agency consultants. (Id.).

       There was sufficient evidence in the record from which the ALJ could make an informed

decision concerning Plaintiff’s disability claim. Further, “[r]eversal due to failure to develop the



                                                  9
Case 2:19-cv-02105-PKH Document 16                 Filed 09/11/20 Page 10 of 15 PageID #: 641




record is only warranted where such failure is unfair or prejudicial.” Shannon v. Chater, 54 F.3d

484, 488 (8th Cir. 1995). Notably, Plaintiff did not request a consultative physical examination

prior to the administrative hearing, at the time of the August 2017 administrative hearing, or within

a reasonable period following the hearing. The ALJ notified Plaintiff of Dr. Zabakola’s refusal to

provide an MSS via a letter dated May 21, 2018. (Id., pp. 344-45). The letter informed Plaintiff

that he had 10 days to submit comments or additional records, or to request a supplemental hearing

and/or subpoenas for witnesses. (Id.). Plaintiff did not respond and only requested a consultative

examination in his response to the proffer of the interrogatories presented to the VE on August 27,

2018, three months after he was notified of Dr. Zabakola’s refusal to provide an MSS. (Id., pp.

344-45, 355-56). Plaintiff fails to establish any prejudice from the ALJ’s decision not to obtain

any further medical evidence.

                            B.      Hypothetical to Vocational Expert

       Plaintiff argues the ALJ’s hypothetical to the VE was inadequate because it did not capture

all his limitations, particularly his extreme obesity. (ECF No. 14, pp. 3-5). Plaintiff argues the

ALJ erred by not specifically addressing obesity in his interrogatories to the VE, as morbid obesity

was a major medical issue for this Plaintiff. (Id., p. 5).

       A disability claimant has the burden of establishing his RFC. Vossen, 612 F. 3d at 1016.

“The ALJ determines a claimant’s RFC based on all relevant evidence in the record, including

medical records, observations of treating physicians and others, and the claimant’s own

descriptions of his or her limitations.” Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010);

Davidson v. Astrue, 578 F.3d 838, 844 (8th Cir. 2009). Limitations resulting from symptoms such

as pain are also factored into the assessment. 20 C.F.R. § 416.945(a)(3). The Eighth Circuit has

held that a “claimant’s residual functional capacity is a medical question.” Miller, 784 F.3d at 479



                                                  10
Case 2:19-cv-02105-PKH Document 16                  Filed 09/11/20 Page 11 of 15 PageID #: 642




(citing Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001)). Therefore, an ALJ’s determination

concerning a claimant’s RFC must be supported by medical evidence that addresses the claimant’s

ability to function in the workplace. Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012).

          “The ALJ’s hypothetical question to the vocational expert needs to include only those

impairments that the ALJ finds are substantially supported by the record as a whole.” Martise v.

Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (citing Lacroix v. Barnhart, 465 F.3d 881, 889 (8th Cir.

2006)).

          Plaintiff argues the ALJ erred by failing to specifically include Plaintiff’s obesity in his

hypothetical to the VE. (ECF No. 14, p. 4). Plaintiff argues the ALJ was required to question the

VE regarding Plaintiff’s testimony that he would have difficulties sitting in a typical work station,

and that failure to do so meant that the hypothetical failed to capture the consequences of Plaintiff’s

extreme obesity and, therefore, did not constitute substantial evidence. (Id.).

          Plaintiff’s contention that the ALJ erred in posing a specific question to the VE regarding

his obesity is incorrect. Plaintiff did not allege obesity as an impairment in his initial application.

Nor did Plaintiff describe an inability to sit in his function report, but rather he raised this allegation

for the first time at the administrative hearing. (ECF No. 11, pp. 65, 68-74, 269, 293, 297-303).

However, even at the hearing, Plaintiff testified that his biggest physical problem was his heart.

(Id., p. 67).

          Plaintiff cites only one piece of evidence to support his argument that morbid obesity was

his primary diagnosis. (ECF No. 14., p. 5). That record, however, shows an assessment and plan

for: morbid obesity due to excess calories; encounter to establish care; body odor; and benign

hypertension. (ECF No. 11, p. 506, 508). Plaintiff also did not include obesity in his physical or

mental conditions that limited his ability to work in his disability report of June 25, 2016, and he



                                                    11
Case 2:19-cv-02105-PKH Document 16               Filed 09/11/20 Page 12 of 15 PageID #: 643




did not mention obesity in his updated disability report on October 5, 2016. (Id., pp. 253, 263).

While not determinative, it is significant that Plaintiff did not allege the impairment of obesity in

his application for disability benefits. See Dunahoo v. Apfel, 241 F.3d at 1039.

       Plaintiff has not provided any medical evidence, nor any evidence beyond his own

testimony, that he would be unable to use a standard workstation, and his testimony alone is

insufficient to establish a limitation. See Lane v. Comm'r of Soc. Sec., No. 2:18-CV-264-FTM-

UAM, 14 2019 WL 2724013, at *4 (M.D. Fla. July 1, 2019) (finding that ALJ did not err by not

including a limitation for a bariatric chair in RFC assessment) (“Plaintiff cites to no evidence,

medical or vocational, establishing that she requires a bariatric chair.        The only evidence

supporting Plaintiff’s claim that she requires a bariatric chair is her own testimony, which alone

does not establish a limitation.”); Straite v. Berryhill, No. 3:16-CV-00006-FDW, 2017 WL

4052170, at *4 (W.D.N.C. Sept. 13, 2017) (rejecting claimant’s argument that the ALJ should have

included a limitation for a bariatric chair in the RFC assessment). As the only evidence supporting

Plaintiff’s claim that he could not use a standard workstation was his testimony, the ALJ was not

required to include a question to the VE concerning the use of a bariatric chair.

       Because the ALJ’s hypothetical to the VE captured the functional consequences of each of

Plaintiff’s recognized impairments, the hypothetical was proper and the VE’s response constituted

substantial evidence that supported the ALJ’s step five finding. See Hillier v. Social Security

Administration, 486 F.3d 359, 365-366 (8th Cir. 2007); Pickney v. Chater, 96 F.3d 294, 296 (8th

Cir. 1996).

       C.      Conflict between VE Testimony and the Dictionary of Occupational Titles

       Plaintiff also argues the ALJ erred by relying upon VE testimony that conflicts with the

job description in the DOT and its companion publication, Selected Characteristics of Occupations



                                                 12
Case 2:19-cv-02105-PKH Document 16                 Filed 09/11/20 Page 13 of 15 PageID #: 644




(“SCO”), without first recognizing and then resolving the conflict. (ECF No. 14, pp. 6-7).

Specifically, Plaintiff argues the representative occupation of Document Preparer contains a

temperament code that is in direct conflict with the ALJ’s RFC finding that Plaintiff was limited

to simple, routine, and repetitive tasks. (Id.).

        Plaintiff argues that while the hypothetical posed to the VE aligned with his RFC finding,

the hypothetical did not contain the proper set of limitations. (ECF No. 14, pp. 6-7). As noted

above, “[t]he ALJ’s hypothetical question to the vocational expert needs to include only those

impairments that the ALJ finds are substantially supported by the record as a whole.” Martise,

641 F.3d at 927. The ALJ’s hypothetical question included all the limitations found to exist by

the ALJ and set forth in the ALJ’s RFC determination. Based on the previous conclusion that the

ALJ’s RFC findings are supported by substantial evidence, the hypothetical question to the VE

was proper, and the VE’s answer constituted substantial evidence supporting the Commissioner’s

denial of benefits. Id.; see also Lacroix, 465 F.3d at 889.

        Plaintiff’s argument is mistaken, as the documents the VE is required to resolve conflicts

with, the DOT and SCO, do not contain temperament codes. Temperaments are not part of the

Department of Labor’s published DOT or the SCO, as the agency illustrated with attached copies

of the print edition of the Dictionary of Occupational Titles and the Selected Characteristics of

Occupations. (ECF Nos. 15-1 and 15-2). Plaintiff’s confusion is understandable, as WestLaw

does not make clear where the DOT excerpts end and supplemental sources begin, other than a

hyperlink midway through the page referring to the Guide for Occupational Exploration.

Nonetheless, the ALJ is only required to resolve conflicts between the VE testimony and the DOT

or SCO, not all supplemental sources. SSR 00-4p, mandates: “When a [vocational expert] or

[vocational specialist] provides evidence about the requirements of a job or occupation, the



                                                   13
Case 2:19-cv-02105-PKH Document 16               Filed 09/11/20 Page 14 of 15 PageID #: 645




adjudicator has an affirmative responsibility to ask about any possible conflict between that

[vocational expert] or [vocational specialist] evidence and the information provided in the

[Dictionary of Occupational Titles].”       In this case, the ALJ did include a question in the

interrogatories specifically asking whether there was any conflict between her answer and the DOT

and/or the SCO, and the VE marked “no.” (ECF No. 11, p. 349).

       Further, even if we were to accept the additional information in the online resource (which

contains temperament codes not present in the print editions of the DOT or SCO), and thus find

the VE’s evidence regarding the document preparer position appear to conflict with the SCO, this

would not be reversible error. The ALJ relied on two additional jobs identified by the VE, circuit

board assembly and addresser. (ECF No. 11, pp. 25, 344). Both of those positions have an “R”

temperament code indicative of “repetitive, or short-cycle work.”           726.684-110 Touch-up

Screener, Printed Circuit Board Assembly, DICOT 726.684-110; 209.587-010 Addresser, DICOT

209.587-010, (SCO), App. D (1993), available at Westlaw.        Thus, the ALJ’s error, if any, is

harmless because the VE cited other jobs. See Grable v. Colvin, 770 F.3d 1196, 1202 (8th Cir.

2014) (a VE’s “mistaken recommendation” can be harmless error where the VE has recommended

other work that a claimant can perform with her RFC); Byes v. Astrue, 687 F.3d 913, 917 (8th Cir.

2012) (to show error was not harmless, plaintiff must provide indication that ALJ would have

decided differently had error not occurred); Van Vickle, 539 F.3d at 830.

       Accordingly, the Court finds the ALJ did not err because there was not a conflict between

the evidence offered by the VE, the DOT and the SCO.

                                       V.       Conclusion

       For the reasons and upon the authorities discussed above, it is recommended that the ALJ’s

decision be affirmed and that Plaintiff’s Complaint be dismissed with prejudice.



                                                 14
Case 2:19-cv-02105-PKH Document 16            Filed 09/11/20 Page 15 of 15 PageID #: 646




       The parties have fourteen (14) days from receipt of this report and recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file

timely objections may result in waiver of the right to appeal questions of fact. We remind

the parties that objections must be both timely and specific to trigger de novo review by the

District Court.

      DATED this 10th day of September 2020.


                                            /s/ Mark E. Ford
                                           HON. MARK E. FORD
                                           UNITED STATES MAGISTRATE JUDGE




                                             15
